Citation Nr: 1404186	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 9, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to March 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran did not timely appeal the June 1998 decision denying service connection for a nervous condition and no new and material evidence was received within the appeal period; therefore the rating decision became final.  

2. The Veteran filed to reopen his claim for service connection for an acquired psychiatric disability, to include PTSD, on October 9, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior October 9, 2009 for the grant of service connection for PTSD and depressive disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is entitled to an effective date earlier than October 9, 2009 for the grant of service connection for PTSD and depressive disorder.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 and are clear:  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

In general, rating decisions that are not timely appealed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  To appeal a rating decision, a claimant must timely file a notice of disagreement and substantive appeal.  38 C.F.R. § 20.302.  

In cases where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).   In this case, the evidence does not show that any service records were added to the Veteran's file subsequent to when VA first decided his claim.

The records reflect that the Veteran's original claim for service connection for a mood disorder was denied in December 1992.  That decision became final, and he subsequently filed to reopen his claim.  Service connection was again denied in April 1995.  That decision also became final, and the Veteran subsequently filed to reopen his claim for a second time.  Service connection was again denied in June 1998.  

The Veteran filed a notice of disagreement with the June 1998 rating decision in June 1999 in which he only expressed disagreement with two of the five issues decided.  The Veteran did not express disagreement with the denial of service connection for a nervous condition.  Therefore, that issue was not timely appealed.  Further, no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.  Therefore, the June 1998 determination denying service connection for a mood disorder became final and cannot be revised absent a finding of clear and unmistakable error.  

On October 9, 2009 the VA received the Veteran's current claim.  In March 2010 the RO reopened the Veteran's claim and granted service connection for PTSD and depressive disorder effective October 9, 2009.

As the 1998 RO decision is final, the proper effective date for the current grant of service connection is the date of the reopened claim.  In this case, the Veteran filed his reopened claim for service on October 9, 2009.  Therefore, October 9, 2009 is the correct effective date regardless if the Veteran's condition actually began earlier.

Based on the forgoing, the Board finds the preponderance of the evidence is against entitlement to an effective date earlier than October 9, 2009 for service connection for PTSD and depressive disorder.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for PTSD and depressive disorder.  Thus, the claim, as it arose in its original context, has been granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that the Veteran was provided VCAA notice in November 2009 after filing his claim to reopen that discussed how effective dates are assigned in the event that service connection is established.

Instead of issuing an additional VCAA notice letter with regard to downstream issues, the provisions of 38 U.S.C.A. § 7105(d) require that if the disagreement is not resolved, the VA issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in February 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning an earlier effective date were discussed.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.

The undersigned Acting VLJ who conducted the August 2013 hearing complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions representative asked questions regarding the proper effective date of the Veteran's claim for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

The VA has obtained or associated with the claims file all relevant records pertinent to the issue of the proper effective date.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the duties to notify and assist.



ORDER

An effective date prior to October 9, 2009 for the grant of service connection for PTSD and depressive disorder is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


